Citation Nr: 1020674	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 
2003, for the grant of a 100 percent evaluation for 
posttraumatic stress disorder.

2.  Entitlement to an effective date earlier than August 15, 
2003, for the grant of eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 100 percent evaluation 
for posttraumatic stress disorder and entitlement to 
Dependents Educational Assistance under Chapter 35, both 
effective from August 15, 2003.  

In a March 2008 decision the Board denied the Veteran's 
claims for an effective date earlier than August 15, 2003, 
for the grant of a 100 percent evaluation for posttraumatic 
stress disorder and educational benefits.  The Veteran 
appealed the Board's March 2008 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2008 order, the Court granted the Veteran and the Secretary 
of VA's joint motion for remand, vacating the Board's March 
2008 decision and remanding the case for compliance with the 
terms of the joint motion.  Specifically, they found that VA 
had failed to obtain Social Security Administration records 
identified by the Veteran.

In October 2008, the Board remanded the claims for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO increased the 
evaluation for posttraumatic stress disorder to 30 percent, 
effective July 27, 2000.  The Veteran did not appeal that 
decision.

2.  The Veteran has not asserted that the April 2001 rating 
decision that denied his claim of entitlement to an increased 
evaluation was clearly and unmistakably erroneous.

3.  The Veteran's claim for an increased evaluation for 
posttraumatic stress disorder was received on August 15, 
2003.

4.  The evidence within the one-year period prior to the 
Veteran's claim for increase does not establish that the 
posttraumatic stress disorder symptoms caused total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The RO's April 2001 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2001).

2.  The criteria for an effective date earlier than August 
15, 2003, for the award of a 100 percent evaluation for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2009).

3.  The criteria for an effective date prior to August 15, 
2003, for a grant of entitlement to educational benefits 
under the provisions of Title 38 of Chapter 35, United States 
Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 
3511, 3512, 5107, 5110, 5113 (West 2002); 38 C.F.R. §§ 3.400, 
21.3041; 21.4131(d) (1) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As to the claim for entitlement 
to an earlier effective date for the award of a 100 percent 
evaluation for posttraumatic stress disorder, this claim 
stems from a claim for increase, which the RO increased the 
Veteran's disability evaluation from 30 percent to 
100 percent.  The 100 percent evaluation is the maximum 
evaluation available for the disability.  This means that the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met 
since the Veteran's claim was successfully granted.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO 
properly issued a statement of the case in August 2005 
addressing the effective-date issue.  As to his Chapter 35 
claim, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

VA has also met its duty to assist.  During the appeal, VA 
obtained VA treatment records and provided the Veteran with 
an examination.  These actions were taken in connection with 
the Veteran's claim for increase.  As noted above, the Board 
remanded this claim in October 2008 to obtain the Veteran's 
Social Security Administration records.  In November 2009, 
the Social Security Administration informed VA that the 
Veteran's records had been destroyed in accordance with the 
document retention policy of the agency, and it was unable to 
supply the requested material.  The Board finds that VA has 
substantially complied with the joint motion and Court order 
to the extent possible.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  In sum, there is no evidence of any 
VA error in assisting the appellant that reasonably affects 
the fairness of these adjudications.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

II.	Earlier Effective Dates

The Veteran argues that he warrants earlier effective dates 
for the 100 percent evaluation for posttraumatic stress 
disorder and the finding of permanency of his posttraumatic 
stress disorder.  He argues that the effective date for both 
benefits should go back to at least July 27, 2000, but that 
he would prefer an effective date of February 15, 1996.  See 
VA Form 21-4138, Statement in Support of Claim, received in 
June 2005.  The Veteran's representative points to a July 27, 
2000 record from Dr. M. Mayclin as support for entitlement to 
an earlier effective date for the 100 percent evaluation.

In this case, there is no contention that the Veteran 
appealed the April 2001 rating decision that increased the 
evaluation of his posttraumatic stress disorder to 30 
percent.  Thus, absent clear and unmistakable error in the 
April 2001 rating decision, which the Veteran does not even 
allege, that determination is final.  As such, entitlement to 
an earlier effective date for a 100 percent evaluation for 
his posttraumatic stress disorder and to eligibility to 
Dependents Educational Assistance under 38 U.S.C.A. Chapter 
35 is not warranted on this basis.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The implementing regulation states that 
the effective date for a claim for increase will be the date 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2009); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an effective date earlier than August 15, 2003, for 
(1) the award of a 100 percent evaluation for posttraumatic 
stress disorder and (2) a finding that posttraumatic stress 
disorder was permanent and total.  The reasons follow.

100 percent evaluation for Post Traumatic Stress Disorder

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
for a 100 percent evaluation are as follows: 

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss 
for names of close relatives; own occupation, 
or own name.

The Veteran's allegation that the 100 percent evaluation 
should go back prior to 2001 is legally precluded.  In an 
April 2001 rating decision, the RO granted a 30 percent 
evaluation for posttraumatic stress disorder, effective July 
31, 2000.  The Board notes that the July 2000 statement from 
Dr. Mayclin was considered at that time and was the basis for 
the RO's award of a 30 percent evaluation at that time.  Even 
if the Board determined that such statement established a 
100 percent evaluation (which it does not find), it would not 
provide a basis to establish an earlier effective date, as it 
is dated well before one year of the current claim for 
increase.  See Gaston v. Shinseki, No. 2009-7104 (Fed. Cir. 
May 20, 2010) (holding that the provisions of 38 U.S.C.A. 
§§ 5110(b)(2) and its implementing regulation require that an 
increase in the Veteran's service-connected disability must 
have occurred during the one year prior to the date of the 
Veteran's claim in order to receive the benefit of an earlier 
effective date).

The Veteran was notified of the decision that same month, 
along with his appeal rights.  He submitted multiple 
statements during the one-year period after the rating 
decision, but none of the statements he submitted involved a 
notice of disagreement with the April 2001 rating decision.  
Rather, they pertained to issues involving a waiver of 
overpayment and the provisions of 38 C.F.R. § 3.665.  Thus, 
the April 2001 rating decision is final, see 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2009), and is a legal bar to 
an effective date going back to 2001 for the 100 percent 
evaluation.  

The next time the Veteran submitted a claim for increase was 
on August 15, 2003.  See letter from Veteran.  The RO 
initially denied the claim and continued the 30 percent 
rating assigned for posttraumatic stress disorder.  See March 
2004 rating decision.  The Veteran thereafter filed a notice 
of disagreement and the RO subsequently increased the rating 
to 100 percent, effective August 15, 2003, the date on which 
the Veteran's claim for increase was received.  See November 
2004 rating decision.  

Based on the evidence as discussed above, the date of the 
Veteran's claim for an increased evaluation for posttraumatic 
stress disorder is August 15, 2003.  The earliest effective 
date in a claim for increase can be up to one year prior to 
August 15, 2002, if it is factually ascertainable that an 
increase in the service-connected disability was shown during 
that time period.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The Board has thoroughly reviewed the evidence dated within 
one year prior to the August 2003 claim for increase.  The 
evidence does not establish a basis to award a 100 percent 
evaluation for posttraumatic stress disorder during that 
period.  For example, a January 2003 VA outpatient treatment 
report shows that the Veteran received an initial assessment 
for the VA homeless program.  There, the examiner noted the 
Veteran was alert and oriented, which is evidence against a 
finding of disorientation to time and place.  The examiner 
stated that the Veteran's hygiene and clothing were within 
normal range, which is evidence against a finding of the 
inability to maintain personal hygiene.  He was described as 
"open and cooperative," which is evidence against a finding 
of grossly inappropriate behavior.  The Veteran denied 
hallucinations, which is evidence against a finding of 
persistent delusions and hallucinations.  He also denied any 
trouble understanding, concentrating, or remembering, which 
is evidence against memory loss for names of close relatives, 
own occupation, or own name.  The examiner stated the Veteran 
denied serious thoughts of suicide and reported he had no 
trouble controlling his own behavior, which is evidence 
against a finding of persistent danger to hurting self or 
others.  In reviewing that particular VA treatment record, 
the reader can see that the Veteran answered at least 60 
questions with appropriate answers.  Such establishes that 
the Veteran does not have gross impairment in thought 
processes or communication.  This is the only record in the 
one-year period prior to the claim that addresses the 
Veteran's psychiatric symptoms.

The Board is aware that the symptoms listed under the 100 
percent evaluation are examples of the types and degree of 
symptoms that would warrant such evaluation, and that the 
Veteran need not have these particular symptoms in order to 
warrant a 100 percent evaluation.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  However, the criteria described 
under the 100 percent evaluation indicate a more serious 
disability than the Veteran demonstrated prior to August 15, 
2003.  None of the evidence within one year of the August 
2003 claim for increase establishes that the Veteran meets 
the criteria for a 100 percent evaluation.

The Veteran's August 2003 claim for increase does not appear 
to be written by the Veteran's representative, as the letter 
has his name in the letterhead, and he signed the letter.  
The arguments the Veteran lays out in that statement are 
entirely coherent, relevant, and articulate.  He cites to VA 
laws in substantiating his arguments, which citation is 
appropriate.  The content in this document is evidence 
against a finding that the Veteran had gross impairment in 
thought processes or communication.  The criteria that fall 
under the 100 percent evaluation contemplate a person who is 
not "all there."  The Board has seen no evidence in the 
record to establish that any of the Veteran's symptoms 
resemble the criteria for the 100 percent evaluation.

Based upon the descriptions of the Veteran's symptoms in the 
January 2003 VA treatment record, which is dated within one 
year prior to his August 2003 claim for increase, the Board 
finds that the preponderance of the evidence is against a 
finding that he met the criteria for a 100 percent evaluation 
for the service-connected posttraumatic stress disorder prior 
to August 15, 2003.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107.

Chapter 35 Entitlement

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2009).

With regard to the Veteran's claim for an effective date 
prior to August 15, 2003 for the grant of basic eligibility 
to Chapter 35 educational benefits, the Board finds that 
pursuant to 38 U.S.C.A. Chapter 35, the Veteran was found to 
have a permanent total service-connected disability when he 
was granted a 100 percent evaluation for posttraumatic stress 
disorder, effective August 15, 2003.

Except as provided in subsections (b) and (c), effective 
dates relating to awards under Chapters 30, 31, 32, and 35 of 
this title or Chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113 (West 2002).

Based on the foregoing, because the Veteran was found to have 
a permanent total service-connected disability when he was 
granted a 100 percent evaluation for posttraumatic stress 
disorder, effective August 15, 2003, entitlement to basic 
eligibility to Chapter 35 educational benefits must also be 
effective August 15, 2003.  Although the Veteran asserts that 
he is entitled to an earlier effective date for Chapter 35 
educational assistance, the regulatory criteria and legal 
precedent governing eligibility for the receipt of such 
benefits are clear and specific.  The Board is bound by these 
criteria.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).


ORDER

An effective date earlier than August 15, 2003, for the grant 
of a 100 percent evaluation for post traumatic stress 
disorder is denied.

An effective date earlier than August 15, 2003, for the grant 
of eligibility to Dependents Educational Assistance under 38 
U.S.C.A. Chapter 35 is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


